DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claims 7 and 16.

Drawings
The drawings were received on 6/22/2022.  These drawings are acceptable.

Response to Arguments

Applicant’s arguments, see Remarks, filed 6/22/2022, with respect to claims 1, 10, and 36 have been fully considered and are persuasive in light of amendments filed 6/22/2022.


Allowable Subject Matter

Claims 1-2, 4, 6, 8, 10-11, 13, 15, 17, and 32-39 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a frame directly connecting the back plate and the rear case, and the clamping portion presses against the first surface; the first connecting portion extends from the clamping portion of the frame to pass through the first hole of the back plate in a direction away from the rear case, and the first pressing portion and the clamping portion of the frame clamp the back plate; and wherein the first hole is located between the backlight module and the rear case in a displaying direction of the display panel.  None of the reference art of record discloses or renders obvious such a combination of elements arranged in the relative positions as recited by the claim.

Regarding claims 2, 4, 6, 8, and 32-33, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 1, these claims are also deemed allowable.

Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a frame directly connecting the back plate and the rear case, and the frame comprises: a clamping portion disposed between the back plate and the rear case, the clamping portion presses against the first surface; and the first connecting portion extends from the clamping portion of the frame to pass through the first hole of the back plate in a direction away from the rear case, and the first pressing portion and the clamping portion of the frame clamp the back plate; and wherein the first hole is located between the backlight module and the rear case in a displaying direction of the display panel.  None of the reference art of record discloses or renders obvious such a combination of elements arranged in the relative positions as recited by the claim.

Regarding claims 11, 13, 15, 17, and 34-35, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 10, these claims are also deemed allowable.

Regarding claim 36, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a clamping portion disposed between the back plate and the rear case, the clamping portion presses against the first surface; and the first connecting portion extends from the clamping portion of the frame to pass through the first hole of the back plate in a direction away from the rear case, and the first pressing portion and the clamping portion of the frame clamp the back plate; and a backlight module disposed between the back plate and the display panel, wherein the second surface faces the backlight module- wherein the first hole is located between the backlight module and the rear case in a displaying direction of the display panel.  None of the reference art of record discloses or renders obvious such a combination of elements arranged in the relative positions as recited by the claim.

Regarding claims 37-39, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 36, these claims are also deemed allowable.
		
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841